Citation Nr: 1216587	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to June 1958.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record does not show a current left ear hearing disability for VA purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's June 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With respect to the Dingess requirements, the RO's June 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

As nearly all of the Veteran's service treatment records are unavailable in this case, the Board recognizes that there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records are not available.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds the heightened duty to assist the Veteran is satisfied in this case.  The RO has made all reasonable attempts to obtain the Veteran's available service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's active duty service treatment records have been requested multiple times from the National Personnel Records Center, and are determined to be unavailable.  Responses from the National Personnel Records Center (NPRC) dated in June 2007 and January 2008 reported that the Veteran's service treatment records and the Surgeon General records were destroyed in a fire at the NPRC in 1973.  The RO has also requested treatment records from the William Beaumont Hospital and the Walter Reed Army Medical Center, but reports from both facilities indicated that no records could be located.  In compliance with the Board's February 2010 remand, the Veteran was properly notified of these circumstances in a March 2010 letter.  38 C.F.R. § 3.159(e).

VA has also provided the Veteran with a VA audiology examination in June 2010 to determine the etiology of any current left ear hearing loss found.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that this medical examination was adequate as it was based upon a complete review of the Veteran's claims file, to include the Veteran's personal statements and history.  The June 2010 VA examiner also included an assessment of the functional impact of the Veteran's hearing loss on his occupational and daily living activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (holding that the VA examiner must describe the functional effects of a hearing disability in the examination report).  In any event, the Veteran has neither advanced an argument that the audiological examination was deficient in any respect, nor that he was prejudiced thereby.  

Based on the foregoing, the Board finds that there has been substantial compliance with its February 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is seeking entitlement to service connection for left ear hearing loss.  He contends that this condition stems from a single inservice injury sustained during his basic military training in 1956.  Specifically, he claims that an M-80 firecracker exploded on his back in a simulated combat situation and caused ringing and hearing loss in his right ear, with nerve damage and perforated ear drums, as well as burns on his shoulders and back.

In an August 2006 VA outpatient treatment report, the Veteran complained of continuous ringing in the ear.  He reported that he had a perforated eardrum while he was in the service and experienced ringing in the ear since that time.

In an October 2006 VA treatment report, the Veteran reported that he had tinnitus in the right ear with decreased hearing, which he claimed started after exposure to grenade noise during military training.  The report noted an impression of tinnitus aurium and probable hearing loss.

A December 2006 VA audiological consultation revealed a diagnosis of impaired hearing.  The report noted that the right ear showed hearing within normal limits from 1500-2000 Hertz with a mild sensorineural hearing loss from 250-1000 Hertz and a severe loss from 3000-8000 Hertz.  Left ear showed hearing within normal limits from 250-4000 Hertz with a moderate to severe sensorineural hearing loss from 6000-8000 Hertz.  Speech discrimination was good in the right ear and excellent in the left ear.  Right ear tympanogram showed high compliance and left ear tympanogram showed large ear canal volume and no compliance.

A January 2007 VA otolaryngology consultation report reflects that the Veteran was seen for decreased hearing and tinnitus, most pronounced on the right ear.  The Veteran related that in service he was subjected to gunfire and that he had a perforation in the ear during basic training.  Physical examination of the ear, nose and throat was essentially normal.  Both tympanic membranes and ear canals were clear.  The assessment was perceptive hearing loss with accompanying tinnitus.  The physician stated that the situation was severe not enough to consider using amplification.

In a December 2009 letter, a private internal medicine physician stated that the Veteran had an accident in 1956 while in the military and that he had a right perforated ear drum, which caused difficulty with hearing and balance since then.

The Veteran underwent a VA audiology examination in June 2010.  The examiner indicated that the Veteran's claims file was reviewed.  The Veteran reported a history of M-80 firecracker incident during basic training.  He further reported having hearing loss and constant right ear ringing since the incident.  He related that he was transferred to the motor pool due to his hearing loss and that he did not discharge a firearm for the remainder of his active military service.  With regard to occupational history, the Veteran reported working as a farmer and trucker since 1962 to the present and that he was exposed to noise from tractor, farm equipment repair, and air tools.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
35
65
60
LEFT
30
25
25
20
35

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 100 percent in the left ear, using the Maryland CNC word list.  The examiner noted that the Veteran's left ear hearing sensitivity was within normal limits with a high frequency sensorineural hearing loss above 3000 Hertz.  The examiner further noted that the Veteran's hearing loss had no significant effects on occupation or usual daily living activities.

The examiner opined that the Veteran's left ear hearing loss was "less likely than not caused by or a result of" his history of acoustic trauma from an M-80 firecracker explosion that landed on his back during basic training.  In support of this opinion, the examiner noted that the Veteran's progressive hearing loss and left ear tinnitus were "more likely than not caused by or a result of" presbycusis at the age of 76 years and his extensive history of occupational and avocational noise exposure to farm equipment, air tools, and trucks in civilian life.  The examiner further noted that the Veteran's lack of any complaint of permanent left tinnitus since the incident of acoustic trauma during military service was consistent with only temporary hearing loss and tinnitus effects to the left ear as a result of the incident of acoustic trauma.

The Board finds the Veteran's lay testimony regarding his inservice explosion incident and observable symptoms to be competent and credible evidence.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Further, the Board has no reason to question the credibility of the Veteran's contentions regarding his noise exposure from gun fire while in service.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  For such reasons, military noise exposure has been established and service connection for right ear hearing loss and tinnitus have been granted based thereon.

However, the medical evidence of record does not show a current left ear hearing disability for VA purposes.  The most recent audiogram conducted in June 2010 demonstrates that the Veteran's left ear hearing loss does not meet the criteria to be a disability for VA purposes.  38 C.F.R. § 3.385.  Accordingly, in the absence of competent medical evidence of a hearing disability for VA purposes, the criteria for establishing service connection for left ear hearing loss have not been met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  

To the extent that the Veteran contends that he has left ear hearing loss related to his service, his statements are not competent evidence to establish medical diagnosis and causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  However, the diagnosis of a hearing disability for VA purposes is based on an objective audiometric testing and is not determined based on mere personal observation by a lay person.  See id.; 38 C.F.R. § 3.385.  While military noise exposure is not disputed in this case, the question of whether the Veteran has a left ear hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical diagnosis of hearing loss.  Espiritu, 2 Vet. App. at 495.  Accordingly, service connection for left ear hearing loss is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the medical evidence of record does not show a current left ear hearing disability for VA purposes, the doctrine is not for application.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


